Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered June 2, 2005, convicting him of criminal possession of a weapon in the third degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial* after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements to law enforcement officials.
Ordered that the judgment is affirmed.
The County Court properly denied that branch of the defendant’s omnibus motion which was to suppress physical evidence and his statements to law enforcement officials (see People v Ayers, 43 AD3d 1071 [2007]). Further, the jury verdict was not repugnant (see People v Saunders, 290 AD2d 461 [2002]; People v Mabry, 288 AD2d 326 [2001]).
The trial court’s Sandoval ruling (see People v Sandoval, 34 NY2d 371, 375 [1974]) struck an appropriate balance between the probative value of the defendant’s prior crimes on the issue of his credibility and the possible prejudice to him (see People v Jones, 41 AD3d at 508 [2007]; People v Davis, 299 AD2d 420 [2002]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Skelos, J.P., Dillon, Leventhal and Chambers, JJ., concur.